         Case 1:19-cv-09896-LGS Document 67 Filed 03/19/20 Page 1 ofSDNY
                                                             USDC    2
                                                             DOCUMENT
                                                             ELECTRONICALLY FILED
                                                             DOC #:
Jason M. Drangel (JD 7204)                                   DATE FILED: 03/19/2020
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone:     (212) 292-5390
Facsimile:     (212) 292-5391
Attorneys for Plaintiff
Shenzhen Smoore Technology Ltd.

                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK



SHENZHEN SMOORE TECHNOLOGY
LTD.,
Plaintiff

v.
                                                          CIVIL ACTION No.
ANUONUO INTERNATIONAL TRADE                                19-cv-9896 (LGS)
COMPANY, et al,
Defendants




                         NOTICE OF VOLUNTARY DISMISSAL

PURSUANT TO Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff Shenzhen
Smoore Technology Ltd. (“Plaintiff”), by its undersigned attorneys, hereby gives notice of
dismissal of all claims against Defendant Shenzhen Cloudy Technology Co., Ltd. in the above-
captioned action, with prejudice, and with each party to bear its own attorneys’ fees, costs and
expenses.
So Ordered.

Dated: March 19, 2020
       New York, New York                      1
        Case 1:19-cv-09896-LGS Document 67 Filed 03/19/20 Page 2 of 2




Dated: March 18, 2020                    Respectfully submitted,

                                              EPSTEIN DRANGEL LLP


                                         BY: ___/s/_Brieanne Scully____
                                              Brieanne Scully (BS 3711)
                                              bscully@ipcounselors.com
                                              EPSTEIN DRANGEL LLP
                                              60 East 42nd Street, Suite 2520
                                              New York, NY 10165
                                              Telephone:     (212) 292-5390
                                              Facsimile:     (212) 292-5391
                                              Attorneys for Plaintiff
                                              Shenzhen Smoore Technology Ltd.




                                     2
